Citation Nr: 1523072	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-50 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of a right wrist fracture and degenerative joint disease, to include whether a separate rating may be established for degenerative joint disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1965.  The Veteran died in February 2013.  The appellant is the surviving spouse of the Veteran and has been recognized as the substitute appellant in this case.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the appellant in substantiating her claims on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A.  Stegall Compliance Required

In September 2014, the Board remanded this matter and instructed the RO to obtain an October 2011 medical report from D. G., M.D., regarding treatment of the Veteran's service-connected right wrist fracture and degenerative joint disease.  The Board also directed the RO to obtain any other pertinent VA or non-VA treatment records not yet associated with the evidence of record.

A review of the evidence of record reveals that the RO has not yet complied with the Board's September 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the RO has not obtained a copy of the October 2011 treatment report from Dr. G.  In an April 23, 2015 statement, the appellant's representative asserted that this evidence would support an evaluation in excess of 40 percent for the Veteran's residuals of a right wrist fracture and degenerative joint disease.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Furthermore, the Veteran died in February 2013 before he was able to attend a scheduled VA examination.  Accordingly, this evidence may help the appellant substantiate her claim for an increased disability rating and may provide a more accurate disability picture regarding the Veteran's service-connected right wrist fracture and degenerative joint disease.

B.  FOIA Request Clarification Necessary

In its September 2014 remand, the Board instructed the RO to provide the appellant with the opportunity to testify at a hearing before the Board.  Thereafter, the RO scheduled the appellant for a videoconference hearing in May 2015.  

On April 23 2015, the appellant's representative submitted a statement waiving her right to appear at the scheduled Board hearing.  Instead, the appellant's representative requested that the Board adjudicate the issues based on the evidence of record.  One day later, on April 24, 2015, the appellant's representative submitted a Freedom of Information Act request to the RO.  Specifically, the appellant's representative requested that the RO provide "a copy of all medical examinations, including any Compensation and Pension examinations, completed within the past twelve (12) months in connection with the [appellant's] claim for benefits."  This request was received by the RO on April 28, 2015.  On May 14, 2015, the RO sent an interim letter to the appellant's representative acknowledging receipt of the Freedom of Information Act request.  However, jurisdiction over this matter was transferred to the Board before the RO responded to the Freedom of Information Act request. 

C.  Supplemental Medical Opinion Necessary

The appellant is seeking entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities.  In order to properly adjudicate the claim for TDIU, the RO must obtain a supplemental medical opinion addressing whether the functional effects of the Veteran's service-connected disabilities, individually or collectively, prevented him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and her representative and clarify whether they would like copies of any records from the evidence of record.  If the appellant or her representative responds in the affirmative, the RO must provide these records to the appellant and her representative in compliance with the Freedom of Information Act.

2.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of the claims on appeal, including medical records from any VA and non-VA medical providers who treated the Veteran for his service-connected disorders.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must attempt to obtain the October 2011 report from Dr. G. regarding treatment of the Veteran's service-connected right wrist fracture and degenerative joint disease.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.

3.  Thereafter, the RO must obtain a supplemental medical opinion addressing whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, prevented him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on a review of the evidence of record, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice connected disabilities, or age, at the time of his death. 

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

